Citation Nr: 1109852	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  09-14 773	)	DATE
	)


On appeal from the 
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether the Veteran's income is excessive for purposes of eligibility for Department of Veterans Affairs (VA) nonservice-connected disability pension benefits.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. F. Sylvester, Counsel



INTRODUCTION

The Veteran served on active duty from November 1974 to November 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 Administrative Decision by the St. Paul, Minnesota Department of Veterans Affairs (VA) Pension Management Center, which determined that the Veteran's income effective December 1, 2008 exceeded the maximum annual disability pension limit set by law.  The Board notes that, during the course of his appeal, the Veteran's claims file was temporarily brokered to the St. Paul, Minnesota Pension Management Center.

This case was previously before the Board in August 2010, at which time it was remanded in order that the Veteran might be afforded the opportunity for a travel board hearing.  The Veteran subsequently withdrew his request for that hearing, and the case is now, once more, before the Board for appellate review.


FINDING OF FACT

In February 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2010).  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


